           Case 1:21-cr-00108-PB Document 3 Filed 06/21/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )      Cr. No. 1:21-cr-
                                                     )
SOLOMON YARTEH                                       )
__________________________________________


                                 PRAECIPE FOR WARRANT

       The Clerk of said Court will issue a warrant, an Indictment against the above-named

defendant having been filed in the above-entitled case on the 21st day of June, 2021.

       This 21st day of June, 2021.

                                                     JOHN J. FARLEY
                                                     Acting United States Attorney


                                                     By: /s/ Alexander S. Chen
                                                        Alexander S. Chen
                                                        Special Assistant U.S. Attorney


WARRANT ISSUED: ______________________
